Citation Nr: 0318303	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-20 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for bilateral knee 
disorder.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for frostbite of the 
feet, hands, and ears.

5. Entitlement to service connection for a disorder of a 
finger of the left hand.

6. Entitlement to service connection for allergic rhinitis.

7. Entitlement to service connection for allergic 
conjunctivitis.

8. Entitlement to service connection for atopic dermatitis on 
allergen exposure, claimed as sinusitis.

9. Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for 
hemorrhoids, rhinitis, residuals of frostbite of the hands, 
feet, and ears, allergic conjunctivitis, atopic dermatitis, 
allergen exposure, and disabilities of the neck and knees.  
He was awarded service connection, with a noncompensable 
initial rating, for hearing loss.    The veteran requested a 
hearing before RO hearing personnel, but cancelled his 
request prior to any such hearing being held.  

The veteran's appeal was originally presented to the Board in 
December 1998, at which time these claims were remanded for 
additional development.  They have now been returned to the 
Board.  


REMAND

According to his representative, the veteran currently 
resides at 1429 Gill Street, Apartment 430C, Watertown, New 
York, 13601.  However, additional correspondence to the 
veteran, including the December 2002 Supplemental Statement 
of the Case and the May 2003 Veterans Claims Assistance Act 
(VCAA) development letter, was sent to his former address in 
Odessa, FL.  The veteran's representative informed the RO of 
the veteran's address change in February 2003, but it does 
not appear any action has been taken to send the above 
letters to the correct address; therefore, a remand of this 
appeal to the RO is required.  

In light of the above, this claim is remanded for the 
following additional development:

1.  The RO must forward to the veteran, 
at his most recent address of 1429 Gill 
Street, Apartment 430C, Watertown, New 
York, 13601, copies of the December 2002 
Supplemental Statement of the Case and 
the May 2003 VCAA development letter, as 
well as any other recent correspondence.  
After the forgoing development has been 
completed to the extent possible, as well 
as any other development deemed necessary 
by the RO after review of the record, the 
RO should review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should again consider the 
veteran's pending claims in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




